Case 9:20-cv-82318-RAR Document 3 Entered on FLSD Docket 12/17/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Florida

LEVIATHAN SECURITY GROUP, INC.,

 

Plaintiff(s)

V. Civil Action No. 9:20-cv-82318-RAR

LEVIATHAN DEFENSE GROUP LLC d/b/a
LEVIATHAN SECURITY SOLUTIONS, and
MICHAEL W. BIRD, JR.

 

OE OS “SS

Defendant(s)
SUMMONS IN A CIVIL ACTION

TO: (Defendant’s name and address) LEVIATHAN DEFENSE GROUP LLC d/b/a LEVIATHAN SECURITY SOLUTIONS
3710 Buckeye St, Suite 110, Palm Beach Gardens, FL 33140

Registered Agent: Michael W. Bird, Jr.
13825 Emerson St., Apt. 405, Palm Beach Gardens, FL 33418

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Catherine F. Hoffman, Esq.

DICKINSON WRIGHT PLLC

350 E. Las Olas Blvd. Suite 1750
Ft. Lauderdale, FL 33301

Tel: (954) 991-5420

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

 

 

SUMMONS
Date: Dec 17, 2020 s/P. Curtis
enna Deputy Clerk
Angela E. Noble U.S. District Courts

Clerk of Court
Case 9:20-cv-82318-RAR Document 3 Entered on FLSD Docket 12/17/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Florida

LEVIATHAN SECURITY GROUP, INC.,

 

Plaintiff(s)
V.

LEVIATHAN DEFENSE GROUP LLC d/b/a
LEVIATHAN SECURITY SOLUTIONS, and
MICHAEL W. BIRD, JR.

Civil Action No. 9:20-cv-82318-RAR

 

OE OS “SS

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MICHAEL W. BIRD, JR.
13825 Emerson St., Apt. 405, Palm Beach Gardens, FL 33418

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Catherine F. Hoffman, Esq.

DICKINSON WRIGHT PLLC

350 E. Las Olas Blvd. Suite 1750
Ft. Lauderdale, FL 33301

Tel: (954) 991-5420

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

 

 

SUMMONS
Date: Dec 17, 2020 s/P. Curtis
ee eee Deputy Clerk
Angela E. Noble U.S. District Courts

Clerk of Court
